DETAILED ACTION
	In response to the office action mailed 10/11/2021, the arguments were received 01/14/2022:  claims 15-25 are pending.
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 01/14/2022, with respect to claim 15 have been fully considered and are persuasive.  The rejection of claims 15-25 has been withdrawn. The applicant argues that the prior art of record fail to teach the details of the connecting element “extending outward from the upper extremity of the frame” which allows the connecting element to achieve a greater field of view without needing to increase the diameter of the arch.  The examiner is in agreement that the prior art of record fails to teach this configuration.
Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the best prior art, DE 10201322020 (Haider), disclose a multi-purpose equipment for radiography, tomography and fluoroscopy comprising: 
a table provided with a board that has longer sides and shorter sides, wherein the board is vertically displaceable ([0047], board 24), 
a frame that is substantially C-shaped disposed transversally to the longer side of the board (1), which has a rotational movement in both directions around a central rotation axis perpendicular to the plane of the frame (Fig. 3-8), said frame being provided with an upper extremity and a lower extremity (Fig. 3-8), 
a first body on which the frame is mounted which incorporates a first drive unit and a first transmission mechanism that cause the rotational sliding movement of the frame (3), 
a radiation emission assembly disposed in the upper extremity of the frame, that comprises an x-ray tube and a collimator (11), 
an x-ray detection unit disposed in the lower extremity of the frame (12), 
a rail that can be coupled to the floor and parallel to the longer side of the board on which the first body and the frame can be displaced in a direction parallel to the longer side of the board (4), 
wherein the x-ray tube of the radiation emission assembly is intended to perform 2D radiographs and 3D tomographs of the patient and real-time fluoroscopy ([0025], imaging and fluoroscopy), and the x-ray detection unit comprises a dynamic flat panel intended to receive x-rays for performing 2D radiographs and 3D tomographs and acquiring various sequential images to perform real-time fluoroscopy ([0025], imaging and fluoroscopy). 
The prior art fail to teach the details of wherein the equipment further comprises a connecting element extending outward from the upper extremity of the frame connecting the radiation emission assembly to said upper extremity. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 16-25 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884